Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 May 2021 has been entered.
 
Response to Amendment
The objections over claims 3 and 5 have been withdrawn due to cancellation of the claim.  
Claims 1-2, 4, 6-9 are currently pending in this Office Action. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US 2018/0042825) in view of Weiss et al. (US 2004/0013772) and Pearce (US 2005/0100640).
Regarding Claim 1, Lei discloses method comprising the steps of: providing a second group of microcapsules filled with filling (paragraph 11), providing a mixture of starch with microcapsules (paragraph 25); shaping the mixture (kneaded by kneader to form chewing gum, hard candy, etc.) (paragraph 378); and drying the mixture (paragraph 249). It is also noted that drying would have necessarily occurred at any time after the shaping step. 
Lei is silent to providing a first group of microcapsules filled with a type of gas, sequentially shaping the mixture into a tube, drying the tube and soaking the tube in wax so that the wax covers the tube.
However, since Lei is directed to an edible material that can be shaped into a solid product (i.e. chewing gum or hard candy), Weiss is relied on to teach shaping edible compositions into a tube to be utilized as an edible straw (see Abstract). In this case, Weiss uses an extruder to shape the material into a straw, (40), followed by a cutting step (50). The cut extruded material is then dried in order to thoroughly dehydrate the straw product. Following the drying step, Weiss further applies a sealing coating, such as a wax, to the straw to provide water repelling properties (paragraph 8 and 37). 
Therefore, since both Weiss and Lei are directed to edible materials shaped (and extruded - see Lei paragraph 27) to form shaped food products, it would have been obvious to one of ordinary skill in the art to shape the composition of Lei into an edible straw product, and to coat the straw in wax to make the straw repellant to water. 
Al to the limitation of providing a first group of capsule filled with a type of gas, Pearce is relied on to teach microcapsule edibles, wherein the microcapsules comprises a wall (outer shell) and a hollow space enclosed comprising either liquid or gas (paragraph 327). Therefore, since both Lei and Pearce are directed to microcapsules comprising an outer shell and space enclosed therein for delivering active ingredients, it would have been obvious to one of ordinary skill in the art to enclose a gas within the empty space based on product choice. Also, since Lei discloses several suitable fillings for microcapsules, and further indicates that the active materials can be in “combinations thereof” (paragraph 11), it would have been obvious to one of ordinary skill in the art to combine microcapsules filled with different fillings to 
Regarding Claim 2, Lei further teaches wherein each of the microcapsules is made with a diameter of 30-1000 µm (paragraph 258). 
Regarding Claim 4, Pearce further teaches wherein the gas is air (paragraph 327).
Regarding Claim 6, Lei further teaches wherein the type of filling is a sweetener (“artificial sweetener”, paragraph 161).
Regarding Claim 7, Weiss further teaches wherein the wax is edible wax coated on the tube (carnauba wax, paragraph 8). 
Regarding Claim 8, Weiss further teaches wherein the edible wax is a natural product derived from a plant (carnauba wax, paragraph 8).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 7, further in view of Horgan et al. (US 2008/0175954). 
Regarding Claim 9, while Weiss discloses coating the straw in an edible wax coating, the combination is silent to wherein the edible wax is a synthetic product made by mixing natural wax with fatty acid. However, since applicant is using the edible wax coating to repel liquid (paragraph 17 of applicant’s specification), and Weiss also coats the straw in wax to repel liquid, the recited synthetic wax does not provide a patentable distinction over the prior art since the prior art achieves a similar function. In any case, Horgan is relied on to teach known edible coatings to provide liquid repellant (“hydrophobic material”, paragraph 66). In this case, Horgan uses a synthetic wax which uses a combination of waxes (edible waxes) and fatty acids (cocoa butter, hydrogenated vegetable oils, hydrogenated fats, paragraph 66). 
Therefore, since both Weiss and Horgan are directed to edible coatings to repel liquid, it would have been obvious to one of ordinary skill in the art to substitute and/or combine carnauba waxes with synthetic waxes known for the same purpose (MPEP 2144.06). 

Response to Arguments
Applicant’s arguments in the remarks filed 31 May 2021 has been considered but is found not persuasive over the prior art. 
Applicant argues on the basis that none of the cited reference discloses a straw-making method that includes the steps of mixing starch with two groups of microcapsules in consideration of texture and flavor. However, the argument is found not persuasive because Lei, which discloses microcapsules having fillings, discloses several suitable fillings including flavor and fragrance, and “combinations thereof”. One of ordinary skill in the art would readily understand that a combination of microcapsules having different fillings would affect both flavor and texture as well as the nutrients delivered. Since the prior art also recognizes microcapsules having a filling as taught by Lei, and a gas as taught by Pearce, it would have been obvious to combine equivalents known for the same purpose to achieve the desired flavor profile, mouth feel, and/or nutrition. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        

/VIREN A THAKUR/Primary Examiner, Art Unit 1792